DETAILED ACTION
Status of Claims
Applicant has elected Group I, claims 1-8 in response to restriction requirement filed 15 November 2021.  In turn, Applicant has amended clam 1, canceled claims 9-20, and has added claims 21-32 in a preliminary amendment.  Accordingly, claims 1-8 and 21-32 are pending.    Objections and rejection are recited below. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a continuation of PCT/CN2020/070648, filed on 07 January 2020, and claims foreign priority to Chinese Application 201910206884.9, filed on 19 March 2019.
Claim Objections
Claims 1-8 and 21-32 are objected to because, as the specification describes, is related to transaction data and financial institutions.  However, the terms “transaction data” and “financial institutions” do not appear in the claim language.  As such, it is difficult for the Examiner to determine what inventive concept the Applicant wises to convey.  Examiner requests Applicant to use such terminology in the claim language to make the claims understandable.  Correction is requested.
Claims 23, 28 and 31 are objected to because the phrase “The method according to claim 22, comprising” in representative claim 23 should be written “The method according to claim 22, further comprising”.  Correction is required
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 5, 7, 8, 24, 25, 27 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 4, 5, 7, 8, 24, 25, 27 and 28, the representative limitation of claim 5:
in response to that the validating the first service data succeeds, the second verification system determines the second service data corresponding to the first service data based on identification information in the first service data, obtains a verification rule for the second service data, verifies the first service data with the second service data based on the verification rule and generates the verification result notification, and sends the verification result notification to the first verification system.
is vague and indefinite in that the limitation is a conditional limitation such that, if the condition does not exist – i.e. “the validating the first service data does not succeed” – no limitation is claimed.
Regarding claims 4 and 24, the term “storing N pieces of the first service data” is vague and indefinite in that it is not clear what the metes and bounds of “N pieces” are.
Regarding claims 8 and 28, the limitation:
 in response to the second verification file includes unsuccessfully verified first service data, updating, by the first verification system, a verification status of the unsuccessfully verified first service data.
is vague and indefinite because it is not clear what the term “unsuccessfully verified” means to convey.
Moreover, the Examiner finds that because particular claims are rejected as being indefinite under 35 U.S.C. § 112(b), it is impossible to properly construe claim scope at this time (See Honeywell International Inc. v. ITC, 68 USPQ2d 1023, 1030 (Fed. Cir. 2003) “Because the as much as practically possible.
Claims 6 and 26 are rejected by way of dependency on a rejected independent claim.
The art rejections below are in view of the 112(b) rejections stated above.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-8 and 21-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Note: Examiner points Applicant to the Federal Register notice titled 2014 Interim Eligibility Guidance (IEG) on Patent Subject Matter Eligibility (79 FR 74618) and the January 2019 Patent Subject Matter Eligibility Guidance.
Subject Matter Eligibility Standard 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e. law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.  Examples of fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/ formulas. (Alice Corporation Pty. Ltd. v. CLS Bank International, et al. US Supreme Court, No. 13-298, June 19, 2014). 
Analysis
Step 1:
Is the claim(s) fall into a statutory category – i.e. process, machine, manufacture or composition of matter? 
In the instant case, claims 21 and 31 are directed to methods, which belong to one of the four statutory categories of invention.  The answer is YES.  
Step 2A - Prong One: 
Is the claim(s) directed to a judicially exception, such as a law of nature, a natural phenomenon or an abstract idea? 
The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-8, 31 and 32 are directed to methods for verifying service data which is a judicial exception of mitigating risk which is a method of organizing human activity.
Claim 21 (and claim 31, which is substantially similar to claim 21) recites, in part, a method for including  the steps of:
collecting first service data based on a determined condition;
generating a first verification file including the first service data;
sending a verification request to a second verification system, the verification request including the first verification file;
verifying the first service data in the first verification file with second service data in a local database of the second verification system;
generating a verification result notification indicating a result of the verifying the first service data with the second service data;
sending the verification result notification to the first verification system;
sending the second service data in the local database of the second verification system to a first blockchain node on a blockchain network based on the result of the verifying the first service data with the second service data;
sending, by the first verification system, the first service data to a second blockchain node on the blockchain network based on the verification result notification;
storing, by the first blockchain node, the second service data that is sent by the second verification system; and
storing, by the second blockchain node, the first service data that is sent by the first verification system.
which is a series of steps which describes the judicial exception of the method of organizing human behavior.
Step 2A - Prong Two: 
Are there additional elements that are integrated into a practical application of the judicial exception?
The additional elements are:
collecting and sending “data”, by a first verification system;
generating a file by the first verification system;
verifying – i.e. comparing data -  by a second verification system;
generating and sending a “result”,  by the second verification system; and
sending, by the second verification system, the second service data in a local database to a first blockchain node; and
storing “data” on blockchain nodes, the second service data that is sent by the second verification system.
These additional elements are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications.  As such, mere instructions to implement an abstract idea on a generic computer do not provide an inventive The answer is NO.
Step 2B:
Do the claims include additional elements that are sufficient to amount to significantly more than the judicial exception – i.e. Is there an inventive concept?
The claims do not amount to significantly more than the abstract idea because, as was described previously they amount to mere instructions to implement an abstract idea on a generic computer. Furthermore, the claims include no indication that they involve an ordered combination of steps that are enough to indicate that the claims include material that amounts to significantly more than the abstract idea. The dependent claims do not add any meaningful limitations that qualify as significantly more. The answer is NO.
Similar reasoning and rationale applies to the system claim 1 and the non-transitory storage medium claim 29 also.
Conclusion
The claim as a whole, does not amount to significantly more than the abstract idea itself. This is because the claim does not affect an improvement to another technology or technical field; the claim does not amount to an improvement to the functioning of a computer itself; and the claim does not move beyond a general link of the use of an abstract idea to a particular technological environment.
Dependent claims 22-28 and 32 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to a judicial exception (Step 2A- Prong One).  Nor are the claims directed to a practical application to a judicial exception (Step 2A- Prong Two).  
 claims 22-28 do not affect the abstract idea of the independent claim in that they do not add a technological solution to the fundamental business practice in the independent claim.
In claims 32, the feature:
providing executable instructions for deploying “software”; 
adds technology to the abstract idea of the independent claim.  However, a deploying “software” is generic technological operation described at a high level of generality which does not improve another technology or technical field nor the functioning of the computer itself.
It is clear from above, that the additional recited limitations in the dependent claims only refine the abstract idea further. Further refinement of an abstract idea does not convert an abstract idea into something concrete. The claims as a whole, do not amount to significantly more than the abstract idea itself. This is because the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; and the claim do not move beyond a general link of the use of an abstract idea to a particular technological environment. Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. (Step 2B - Mayo Test) 
Note: The analysis above applies to all statutory categories of invention. As such, the presentment of claims 1-8 otherwise styled as a system, and claims 29 and 30 styled as a non-transitory storage medium, would be subject to the same analysis.’’
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-4, 21-23 and 29-32 are rejected under 35 U.S.C. 103 as being unpatentable over Babar et al (US Pub. No. 20200193429 A1) in view of Lee et al (US Pub. No. 20200265530 A1).
Regarding claim 1, 21, 29 and 31, Babar teaches systems and methods for the maintenance of merchant-stored transaction account data using blockchain [0001].  He teaches (using the steps of method claim 21):
collecting, by a first verification system, first service data based on a determined condition – [0023], [0026], [0027], [0028], [Fig. 2] and [Fig. 4];
generating, by the first verification system, a first verification file including the first service data – [0005] “issuer system”, [0006], [0028], [0031] and [Fig. 2];
sending, by the first verification system, a verification request to a second verification system, the verification request including the first verification file – [0007] “a transaction account update request”, [0023], [0024] “a private smart contract to privately transmit data or requests for data to an issuer system”, [0031];
verifying, by the second verification system, the first service data in the first verification file with second service data in a local database of the second verification system – [0031], [0036] “local issuer repository”, [0059], [Fig. 1] [Fig. 2];
generating, by the second verification system, a verification result notification indicating a result of the verifying the first service data with the second service data – [0023] “transmit notifications”, [0035] and [0043]
sending, by the second verification system, the verification result notification to the first verification system – [0043] and [0059];
sending, by the second verification system, the second service data in the local database of the second verification system to a first blockchain node on a blockchain network based on the result of the verifying the first service data with the second service data – [0037] and [0060];
sending, by the first verification system, the first service data to a second blockchain node on the blockchain network based on the verification result notification – [0040] and [0060];
storing, by the first blockchain node, the second service data that is sent by the second verification system – [0011]-[0015], [0028], [0038], [0044], [0054] and [0060]; and
storing, by the second blockchain node, the first service data that is sent by the first verification system – [0011]-[0015], [0028], [0036], [0044], [0059] and [0060].
Barbar does not explicitly disclose a verification request as such.
However, Lee teaches systems and methods for digital property authentication and management [0026].  He further discloses a registry system sending request data to a blockchain system managing one or more blockchains [0029]. He teaches the use of a user verification request [0070].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Barbar’s disclosure to include a user verification request as taught by Lee in order to determine if and/or to verify that information matches or is similar to the information included in a registered document - Lee [0070].
Regarding claims 2, 22 and 30, Babar teaches 
receiving, by the first verification system, the first service data from a first service system, the first service data including, for a piece of data, identification information [0005] and [0006];
receiving, by the second verification system, the second service data from a second service system, the second service data including, for a piece of data, identification information of the piece of data, critical service information of the piece of data, and a verification status of the piece of data – [0005] and [0006]; and
storing, by the second verification system, the second service data in the local database of the second verification system – [0010] and [0011].
Barbar does not explicitly disclose a receiving a verification status of the piece of data.
However, Lee teaches a record generator which generates a record in a trade secret registry [0054].  The record may include an identifier of the record, a naming indicator for the trade secret, a description of the trade secret, a naming indicator of the document, one or more tags, a status identifier for the record, the document obfuscation value, the cryptographic document obfuscation value, the block number, the time value (also described as the block timestamp), insurance policy details, valuation details, and/or other information associated with the trade secret [Id.].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Barbar’s disclosure to include a status identifier for the record as taught by Lee because status identifiers are old and well known in the art of verifying data.
Regarding claims 3 and 23, Barbar teaches by the second verification system:
determining a verification rule corresponding to the second service data based on the second service data - [0094].
Barbar does not explicitly disclose:
determining a mapping relationship between the second service data and the verification rule; and
storing the mapping relationship between the second service data and the verification rule in the local database.
However, Lee teaches an obfuscation component generating a document obfuscation value corresponding to a document [0042]. The obfuscation component may be configured to map data of an arbitrary size to data of a fixed size [Id.].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Barbar’s disclosure to include mapping data as taught by Lee because mapping data is old and well known in the art of verifying data.
Regarding claim 32, Babar teaches providing executable instructions for deploying the first blockchain node and the second blockchain node, respectively – [0090].
Claims 4-8 and 24-28 are rejected under 35 U.S.C. 103 as being unpatentable over Babar in view of Lee, in view of Chen et al (US Pub. No. 20180374173 A1)
Regarding claims 4 and 24, neither Barbar nor Lee explicitly discloses the generating the first verification file as including:
obtaining the first service data;
storing N pieces of the first service data as the first verification file in response to that a number of pieces of the first service data reaches a threshold N; and
processing the first verification file to generate a first digital digest; and
and the sending the verification request to the second verification system as including:
sending the verification request including the first verification file and the first digital digest corresponding to the first verification file.
However, Chen teaches a copyright management method and system using digital copyright management technologies [0002].  He teaches a digital content copyright management method, including: receiving, by any blockchain apparatus in a plurality of 
Chen teaches the use of a hash binary tree, also known as a Merkle tree (MT) [0083]. In a Merkle tree, a leaf node stores a data file, but a non-leaf node stores a hash value obtained after hash values of child nodes of the non-leaf node are concatenated. The hash value of the non-leaf node is referred to as a path hash value, and a hash value of the leaf node is a hash value of real data. Based on the Merkle tree, a digital digest of transaction data of a block is obtained, and the digital digest is stored in a blockhead, to prevent the transaction data from being modified [Id.]. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Barbar’s disclosure to include digital digests of transaction data as taught by Chen in order to prevent the transaction data from being modified – Chen [0083].
Regarding claims 5 and 25, Barbar teaches the verifying the first service data in the first verification file with the second service data as including:
extracting a first digital digest from the verification request – [0065]; and
validating the first service data in the first verification file based on the first digital digest – [0065].
and the method further comprises:
in response to that the validating the first service data is successful, the second verification system determines the second service data corresponding to the first service data based on identification information in the first service data, obtains a verification rule for the second service data, verifies the first service data with the second service data based on the verification rule and generates the verification [0037] and [0060];.
Neither Barbar nor Lee explicitly discloses the use of a digital digest. 
However, Chen teaches the use of a digital digest of transaction data containing hash values as discussed in the rejection of claim 4.  Accordingly, these claims are rejected for the same reasons.
Claims 6 and 26 are substantially similar to claims 5 and 25 in that the claims merely a repetition of steps.
Regarding claims 7 and 27, Barbar and Chen teach the sending the first service data to the second blockchain node based on the verification result notification as including:
extracting a second verification file and a second digital digest that are included in the verification result notification [0065]; and
validating the second verification file based on the second digital digest - [0065].
as discussed in the rejection of claim 5.  Neither Barbar nor Lee explicitly discloses 
in response to that the validating the second verification file is successful, extracting and uploading successfully verified first service data in the second verification file to the blockchain network.
However, Chen teaches uploading a digital content file that is packed and encrypted [0218].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Barbar’s disclosure to include uploading a digital content file that is packed and encrypted as taught by Chen because it allows a consumer and a content distributor to download the digital content file from a website, and use content or distribute content according to the license issued by the creator – Chen [0218].
Regarding claims 8 and 28, neither Barbar nor Lee 
in response to the second verification file includes unsuccessfully verified first service data, updating, by the first verification system, a verification status of the unsuccessfully verified first service data.
However, Chen teaches a license processing apparatus checking whether a digital content ID in the output content in the product transaction is equal to the digital content ID in the license issuance request, and if they are not equal, the check fails [0225]. If the check fails, a license transaction failure response is returned to the license processing apparatus [0226].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Barbar’s disclosure to include returning a failure response as taught by Chen because doing so is old and well known in the art of verifying data.
Conclusion
The prior art of record and not relied upon is considered pertinent to Applicant’s disclosure:
Conley et al:  “BLOCKCHAIN M`ETHODS, NODES, SYSTEMS AND PRODUCTS”, (US Pub. No. 20210073212 A1`).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J BAIRD whose telephone number is (571)270-3330. The examiner can normally be reached 7 am to 3:30 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at:
http://www.uspto.gov/interviewpractice.

https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD J BAIRD/Primary Examiner, Art Unit 3692